Citation Nr: 0205601	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-32 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcoholism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for optic atrophy of 
the left eye with vision loss and diplopia.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for pansinusitis with 
nasal polyps.

8.  Entitlement to service connection for residuals of a 
traumatic nasal septal deviation.

9.  Entitlement to service connection for damage to the fifth 
and seventh cranial nerves.

10.  Entitlement to service connection for a seizure 
disorder.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for chronic 
prostatitis, prostate and urinary infections, urinary tract 
blockage and non-specific urethritis.

13.  Entitlement to service connection for an epididymal cyst 
of the right testis.

14.  Entitlement to service connection for venereal disease.

15.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for scarring, vision loss, and 
damage to the fifth and seventh cranial nerves.  

16.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left orbit.

17.  Entitlement to a total disability rating for individual 
unemployability based on service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

In an October 27, 2000 decision, the Board of Veterans' 
Appeals (Board) determined that there was no clear and 
unmistakable error in (1) a March 1983 Board decision denying 
entitlement to service connection for a psychiatric disorder 
and dermatitis of the hands; (2) in a March 1984 Board 
decision denying entitlement to a compensable evaluation for 
residuals of a fractured left orbit; and (3) in a May 1988 
Board decision denying entitlement to a permanent and total 
disability rating for pension purposes.

In a separate October 27, 2000 decision, the Board (1) 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for alcoholism and a psychiatric disorder 
including schizophrenia, a schizoaffective disorder and 
depression; (2) determined that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a skin rash; (3) denied on the merits the 
claims of service connection for optic atrophy of the left 
eye with vision loss and diplopia and pansinusitis with nasal 
polyps; (4) denied as not well grounded claims of entitlement 
to service connection for hearing loss; tinnitus; residuals 
of a traumatic nasal septal deviation; headaches; chronic 
prostatitis; prostate and urinary infections, urinary tract 
blockage and non-specific urethritis; an epididymal cyst of 
the right testis; and venereal disease; (5) determined that 
the claims of entitlement to service connection for a skin 
rash, damage to the fifth and seventh cranial nerves; and a 
seizure disorder were well grounded; (6) denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for scarring, vision loss, and damage to the fifth and 
seventh cranial nerves; (7) denied a compensable evaluation 
for residuals of a fracture of the left orbit; (8) denied a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence because of treatment received at a VA facility 
in October 1993; and (9) denied an effective date prior to 
October 14, 1992, for the grant of total rating for 
nonservice-connected pension purposes.  

In the remand portion of its October 27, 2000 decision, the 
Board directed the RO to conduct additional evidentiary 
development with respect to the issues of entitlement to 
service connection for a skin rash, damage to the fifth and 
seventh cranial nerves, and a seizure disorder.  The Board 
deferred consideration of the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities pending resolution of the remanded 
issues.

The veteran appealed both of the Board's October 27, 2000 
decisions to the U.S. Court of Appeals for Veterans Claims 
(Court).  See Appellant's Response to the Court's Order, 
dated May 14, 2001.  

While the matter was pending before the Court, the VA Office 
of General Counsel, on behalf of the Secretary, and the 
veteran's attorney filed a joint motion to remand the appeal 
to the Board on the basis that such remand was required due 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 
2000).  In a May 17, 2001 Order, the Court granted the 
parties' motion and vacated that portion of the Board's 
October 27, 2000 decisions which (1) determined that there 
was no clear and unmistakable error in the March 1983, March 
1984, and May 1988 Board decisions; (2) determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for alcoholism and a 
psychiatric disorder including schizophrenia, a 
schizoaffective disorder and depression; (3) denied claims of 
service connection for optic atrophy of the left eye with 
vision loss and diplopia; pansinusitis with nasal polyps; 
hearing loss; tinnitus; residuals of a traumatic nasal septal 
deviation; headaches; chronic prostatitis; prostate and 
urinary infections, urinary tract blockage and non-specific 
urethritis; an epididymal cyst of the right testis; and 
venereal disease; (4) denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for scarring, 
vision loss, and damage to the fifth and seventh cranial 
nerves; (5) denied a compensable evaluation for residuals of 
a fracture of the left orbit; (6) denied a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence because 
of treatment received at a VA facility in October 1993; and 
(7) denied an effective date prior to October 14, 1992, for 
the grant of total rating for nonservice-connected pension 
purposes.  The remaining portions of the Board's decisions 
were left intact.  

In an April 2002 Brief in Support of Appellant's Claims, the 
veteran's attorney indicated that the veteran wished to 
withdraw his appeal with respect to the following issues:  
(1) whether there was clear and unmistakable error in a March 
1983 decision denying entitlement to service connection for a 
psychiatric disorder and dermatitis of the hands; (2) whether 
there was clear and unmistakable error in a March 1984 
decision denying entitlement to a compensable evaluation for 
residuals of a fractured left orbit; (3) whether there was 
clear and unmistakable error in a May 1988 decision denying 
entitlement to a permanent and total disability rating for 
pension purposes; (4) entitlement to an effective date prior 
to October 14, 1992, for the grant of total rating for 
nonservice-connected pension purposes; and (5) entitlement to 
a temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence.  

Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2001).  
Thus, the issues now before the Board are as set forth on the 
cover page of this decision.

The Board is undertaking additional development on the issues 
of entitlement to service connection for alcoholism and a 
psychiatric disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  Appellate consideration of 
these issues, as well as the issue of entitlement to a total 
disability rating for individual unemployability based on 
service-connected disability, is deferred pending completion 
of this additional development.  

When such development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  In a May 1975 decision, the RO denied entitlement to 
service connection for alcoholism.  Notice of the 
determination was mailed to the veteran, but he did not 
appeal.

2.  In a March 1983 decision, the Board denied the claim of 
entitlement to service connection for a psychiatric disorder 
including schizophrenia, schizoaffective disorder and 
depression.

3.  Since the last final denial of these claims, the RO has 
received numerous pieces of evidence, including a March 2002 
private psychological evaluation report.

4.  This new evidence bears directly upon the specific matter 
under consideration and is so significant that it must be 
considered to fairly decide the merits of the claims of 
service connection for alcoholism and a psychiatric disorder.

5.  The most probative evidence of record establishes that a 
chronic skin condition was not present in service or for many 
years thereafter and the record contains no competent and 
probative evidence showing that the veteran's has a current 
skin condition which is related to his military service, any 
incident therein, or any service-connected disability.  

6.  The most probative and credible evidence establishes that 
the veteran's optic atrophy of the left eye with vision loss 
and diplopia is not related to service, any incident therein, 
or any service-connected disability.  

7.  Neither hearing loss nor tinnitus were clinically evident 
in service or for many years thereafter and the most 
probative and credible evidence establishes that the 
veteran's current bilateral hearing loss and tinnitus are not 
related to service, any incident therein, or any service-
connected disability.  

8.  The most probative and credible evidence establishes that 
the veteran's pansinusitis with nasal polyps is not related 
to service, any incident therein, or any service-connected 
disability, including his service-connected left eye 
disability.  

9.  The most probative and credible evidence establishes that 
the veteran's traumatic nasal septal deviation is not related 
to service, any incident therein, or any service-connected 
disability.  

10.  Damage to the fifth and seventh cranial nerves was not 
shown in service or for many years thereafter and the record 
contains no probative evidence linking such disability to the 
veteran's military service, any incident therein, or any 
service connected disability.  

11.  A seizure disorder was not shown in service or for many 
years thereafter and the record contains no probative 
evidence linking such disability to the veteran's military 
service, any incident therein, or any service connected 
disability.  

12.  Headaches were not shown in service and the record 
contains no indication of a possible association between the 
veteran's claimed headaches and his active service, any 
events of service, or any service-connected disability.

13.  A chronic genitourinary condition was not shown in 
service or for many years thereafter and the record contains 
no indication of a possible association between the veteran's 
chronic prostatitis, prostate and urinary infections, urinary 
tract blockage, non-specific urethritis, epididymal cyst of 
the right testis, venereal disease, and his active service, 
any events of service, or any service-connected disability.

14.  The persuasive evidence establishes that the veteran 
incurred no injury or additional disability such as scarring, 
vision loss, and damage to the fifth and seventh cranial 
nerves from surgery received at a VA facility in October 
1993.  

15.  The veteran's service-connected fracture of the left 
orbit is asymptomatic.  The veteran's complaints of diplopia, 
if present, and visual loss are not attributable to the 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The May 1975 rating action denying entitlement to service 
connection for alcoholism is final; new and material evidence 
has been submitted to reopen the claim.  38 U.S.C. § 4005(c) 
(1975); 38 C.F.R. § 19.153 (1975), now codified as 
38 U.S.C.A. §§ 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1103 (2001).

2.  The Board's March 1983 decision denying entitlement to 
service connection for a psychiatric disorder including 
schizophrenia, a schizoaffective disorder and depression is 
final; new and material evidence has been submitted to reopen 
the claim.  38 U.S.C. §§ 3008, 4004 (1982), now codified as 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001).

3.  A skin rash was not incurred in service and is not 
related to any events of service or any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

4.  The veteran's optic atrophy of the left eye with vision 
loss and diplopia was not incurred in service and is not 
related to any events of service or any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

5.  Neither hearing loss nor tinnitus was incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in active service, nor are such disabilities 
related to or aggravated by any service-connected disability. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

6.  The veteran's pansinusitis with nasal polyps was not 
incurred in service, nor is such disability proximately due 
to any service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

7.  Residuals of a traumatic nasal septal deviation was not 
incurred in service, nor is such disability proximately due 
to any service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

8.  Damage to the fifth and seventh cranial nerves was not 
incurred in service, nor is such disability proximately due 
to any service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

9.  A seizure disorder was not incurred in service, nor is 
such disability proximately due to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

10.  A headache disability was not incurred in service, nor 
is such disability proximately due to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

11.  Chronic prostatitis, prostate and urinary infections, 
urinary tract blockage, non-specific urethritis, an 
epididymal cyst of the right testis, and venereal disease 
were not incurred in service, nor are such disabilities 
proximately due to any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

12.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for scarring, vision loss, 
and damage to the fifth and seventh cranial nerves have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).

13.  The criteria for entitlement to a compensable evaluation 
for residuals of a fracture of the left orbit are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, Part 4, Code 6099-6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

As set forth above, there has been a change in the law during 
the pendency of this appeal with the enactment of the VCAA.  
VA has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  After reviewing the 
record, the Board finds that VA has satisfied its duties to 
the veteran, under both former law and the new VCAA, with 
respect to the issues adjudicated in this decision.

In pertinent part, applicable provisions provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  

In this case, the record shows that the veteran has been 
repeatedly and clearly advised of the evidence of record, and 
the additional information needed to substantiate his claims.  
Specifically, the Board refers to numerous letters from the 
RO, rating decisions, Statements of the Case, Supplemental 
Statements of the Case, and the Board's October 27, 2000 
decision.  The Board concludes the discussions in these 
documents complied with VA's notification requirements.  
Moreover, as set forth below, the Board finds that the RO has 
secured a complete record to the extent possible, given the 
veteran's lack of cooperation.  Thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, a review of the substantial record indicates 
that VA has conducted extensive evidentiary development.  The 
RO has obtained the veteran's service medical records and has 
duly requested all post-service clinical records specifically 
identified by the veteran.  He has also been afforded 
numerous medical examinations in connection with his claims.  

In that regard, the Board observes that in an October 2000 
remand, the Board directed the RO to conduct additional 
evidentiary development with respect to the issues of 
entitlement to service connection for a skin rash, damage to 
the fifth and seventh cranial nerves, and a seizure disorder.  
Specifically, the Board directed the RO to afford the veteran 
the opportunity to submit additional medical evidence, and 
afford him a VA medical examination to determine the etiology 
of his claimed skin rash, damage to the fifth and seventh 
cranial nerves, and seizure disorder.  A review of the record 
indicates that the RO has completed, to the extent possible, 
the development requested by the Board in its remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the record shows that the RO attempted to 
schedule the veteran for VA medical examinations, but he 
declined to attend, claiming that he had been repeatedly 
examined by VA, that the evidence of record was favorable to 
his claims, and that service connection for his claimed 
disabilities should be granted based on the evidence of 
record.  See e.g. December 28, 2001 letter from veteran; 
January 23, 2002 Report of Contact, and January 2002 
Memorandum from VA C&P clerk.  The record also show that the 
veteran was advised of the consequences of his refusal to 
report, but nonetheless declined to avail himself of the 
opportunity to attend an additional VA medical examination.  
See e.g. January 23, 2002 Report of Contact, and February 
2002 Supplemental Statement of the Case.  

Under 38 C.F.R. § 3.655 (2001), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (VA's duty to assist is not a one 
way street; the veteran also has an obligation to assist in 
the adjudication of his claim); Olson v. Principi, 3 Vet. 
App. 480 (1992) (a claimant must be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting the claim).  Given the 
veteran's refusal to report for additional medical 
examinations, the Board will adjudicate his claims based on 
the evidence of record, as he has requested.

Here, the Board observes that in an April 2002 brief, the 
veteran's attorney requested that the Board obtain an 
independent medical expert (IME) opinion.  When, in the 
opinion of the Board, additional medical opinion is warranted 
by the medical complexity or controversy involved in an 
appeal, the Board may obtain an advisory medical opinion from 
one or more independent medical experts who are not employed 
by the VA.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet.App. 260, 
269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 
Vet.App. at 263.  In this case, on the other hand, neither 
the veteran nor his attorney has stated with any specificity 
why this case presents a complex or controversial medical 
problem.  Rather, the veteran merely appears to be merely 
seeking a medical opinion in support of his theory of 
entitlement.  The Board cannot entertain lay speculation on 
medical matters.  Espiritu, 2 Vet.App. at 495.  The evidence 
presented in this case does not identify such medical 
complexity or controversy for which an IME opinion is 
necessary at this time.  Further, there is no indication that 
examination by an IME would provide additional pertinent 
information helpful to the veteran's claims.  

The duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist but which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  As the Court has stated:  
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(emphasis added).  While these Court decisions were rendered 
prior to the enactment of VCAA, the Board finds that they 
remain applicable based on the facts in this case.  Thus, the 
Board concludes that resort to an IME is not warranted with 
respect to any issue on appeal.

In sum, the Board concludes that the veteran was adequately 
informed of the evidence of record and the evidence necessary 
to support his claims, all relevant records identified were 
obtained, and sufficient medical evidence for a determination 
of the issues on appeal has been obtained, to the extent 
possible given the veteran's lack of cooperation.  Moreover, 
there is no indication that probative records exist which 
have not already been obtained.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of these claims, the Board finds that 
it can consider the merits of this appeal without prejudice 
to the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).



New and Material Evidence Claims

Alcoholism

In May 1975, the RO denied service connection for alcoholism.  
In reaching that determination, the RO considered the 
veteran's service medical records showing in November 1967 
after drinking heavily the veteran fell and struck his head 
and incurred injuries of the left eye.  Also considered were 
numerous VA hospitalization and treatment reports dated from 
1973 to 1975 showing that the veteran had difficulty with 
alcohol abuse.  Upon reviewing the evidence, the RO reasoned 
that the veteran's alcoholism did not have its onset in 
service and was due to his own willful misconduct.  In June 
1975, the veteran was advised of the decision and was 
provided with notice of his appellate rights.  He did not 
appeal and the action became final.  38 U.S.C. § 4005(c).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  "New and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Since the 1975 RO determination, numerous pieces of evidence 
have been associated with the claims folder, including a 
March 2002 independent psychological evaluation report.  In 
that report, a private psychotherapist indicated that he had 
conducted a telephone consultation with the veteran and was 
also "aware" of the medical findings contained in the 
veteran's record.  Based on his telephone interview and his 
reported awareness of the veteran's medical history, the 
private psychotherapist indicated that it was his opinion 
that the veteran's alcohol dependency began in service when 
he "began to drink alcohol to ease the pain," apparently 
associated with anxiety and depression.   He indicated that 
the veteran's consumption of alcohol was not due to his own 
willful misconduct, but was rather a "necessary evil."

Obviously, this evidence is new as it was not previously of 
record.  Moreover, given the Federal Circuit's decision in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), rehearing 
en banc denied, 268 F.3d 1340 (2001), the Board finds this 
evidence is material as it suggests the possibility that the 
veteran has a current alcohol abuse disability, not due to 
his own willful misconduct, which was incurred during service 
or secondary to a psychiatric disability, for which service 
connection has been claimed.  Therefore, given the nature of 
the veteran's claim, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for alcoholism.  38 
C.F.R. § 3.156(a).  

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth in the Introduction portion of 
this decision, the Board has determined that additional 
development of the evidence is required prior to final 
consideration of this matter.

Psychiatric disorder including schizophrenia, a 
schizoaffective disorder and depression

In March 1983 the Board held that service connection was 
unwarranted for a psychiatric disorder.  The Board considered 
the veteran's service medical records, VA and non-VA hospital 
and outpatient treatment reports dated from 1973 to 1982, and 
a 1982 social security report.  Upon reviewing the foregoing 
evidence, the Board reasoned service connection for a 
psychiatric disease was not warranted in the absence of any 
in-service medical evidence of a psychiatric disease and the 
first recorded medical evidence of a psychiatric disease 
being more than 10 years post service.

As noted, except as provided in Section 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C. §§ 3008, 4004, now 
codified as 38 U.S.C.A. §§ 5108, 7104(b).  

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Subsequent to the Board's 1983 determination, the RO received 
numerous VA and non-VA hospital, outpatient treatment, 
examination, and other medical reports dated from 1982 to 
1999.  The reports record diagnoses of a history of a 
depressive disorder, a mixed personality disorder with 
passive-aggressive and passive dependent features, a 
schizoaffective disorder, and schizoform disorder.  However, 
not one of these additional medical reports indicates that 
the veteran's disabilities are related to service or any 
events of service.  38 C.F.R. § 3.303(d).  

However, in April 2002, the veteran's attorney submitted a 
March 2002 report from a private psychotherapist who 
indicated that he had conducted a telephone consultation with 
the veteran and was also "aware" of the medical findings 
contained in the veteran's record.  Based on his telephone 
interview and his reported awareness of the veteran's medical 
history, the private psychotherapist indicated that it was 
his opinion that it was possible that the veteran's current 
psychiatric disorder (which he diagnosed as dysthymic 
disorder) had been incurred in service. 

Obviously, this evidence is new as it was not previously of 
record.  Moreover, the probative value of the March 2002 
medical report notwithstanding, the Board finds this evidence 
is material as it suggests the possibility that the veteran 
has a current psychiatric disorder which was incurred during 
service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992) (In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed).  
Therefore, given the nature of the veteran's claim, the Board 
finds that the evidence discussed above is new and material 
evidence sufficient to reopen the claim of service connection 
for a psychiatric disorder.  38 C.F.R. § 3.156(a).  

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth in the Introduction portion of 
this decision, the Board has determined that additional 
development of the evidence is required prior to final 
consideration of this matter.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including arthritis and an 
organic diseases of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Also, when aggravation of non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, evidence reflects (and the 
veteran concedes) that he is not a combat veteran.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Skin rash

The veteran asserts he currently has a skin disease and that 
such disease was incurred in service, as evidenced by 
episodes of in-service treatment for a skin rash.  

The veteran's service medical records confirm that in 1967, 
he complained of an infection of the fingers and was 
prescribed medication.  Diagnoses included neurodermatitis, 
fungi of an undetermined species, chronic dermatophytosis of 
the arms, recurrent fungal infection, and onychomycosis, 
eczematoid of the hands.  The reports also show that the 
examiner indicated that the condition was possibly contact 
dermatitis and the veteran was doing much better several days 
later that month.  The reports subsequent to 1967 show 
continued treatment for a skin disorder.  An August 1968 
entry notes dyshidrosis of the hands and that the problem had 
been present for over two years.  Discharge examination was 
normal.

The post service medical evidence includes various hospital 
and outpatient treatment reports dated from 1973 to 1982, 
which are negative for complaints or findings of a skin 
disorder until 1982, more than 11 years after the veteran's 
discharge from service. 

Records dated since that time show evaluation and treatment 
for rashes of the palms.  An April 1992 VA consultation 
report shows that the veteran reported having lesions 
intermittently for five years and records an impression of 
atopic dermatitis.  On VA dermatological examinations in 
August 1997 and April 1998, the veteran noted a history, for 
about 30 years, of recurrent skin problems that would flare 
up about every three months and the impression was skin rash, 
by history.  

On VA dermatological examination in October 1998, although 
without review of the medical record, the examiner recorded a 
diagnosis of palmoplantar eczematous dermatitis.  The 
examiner stated the veteran experienced the same type of 
eruption as he did when seen in April 1998, and when he was 
in service.  Additionally, in November 1998, again, albeit 
without a review of the records, the examiner noted several 
resolving desquamating areas of vesiculation, primarily at 
the base of the palmar aspect of the fingers, right hand 
greater than left.  The veteran reported a long history of 
skin problems, asserting that the only diagnosis that the 
veteran had been given since service had been "rashes and 
eczema."  The examiner opined the veteran experienced the 
same type of eruption on the current evaluation as when he 
was seen earlier that year and in service.

In October 2000, the Board remanded the matter for additional 
development of the evidence, to include obtaining a medical 
opinion as to whether any current skin disorder was related 
to the veteran's service, any incident therein, or any 
service-connected disability.  As set forth above, however, 
the veteran, without good cause, failed to report for the 
examination and the Board must base its determination on the 
evidence which is currently of record.  See 38 C.F.R. § 3.655 
(2001).

Unfortunately, because of the veteran's failure to cooperate 
with VA's efforts to obtain a necessary medical opinion, the 
record contains insufficient evidence on which to base an 
award of service connection for a skin disability.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In this case, although the record shows that the veteran was 
treated in service for a skin condition, at the time of his 
separation from service, his skin was normal.  Likewise, the 
post-service medical evidence is negative for complaints or 
findings of a skin disorder for approximately eleven years 
after the veteran's separation from service.  

Based on the evidence set forth above, it cannot be concluded 
that the veteran's in-service skin condition was chronic in 
nature.  As the Court has held, while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The record in this case discloses a span of 
approximately eleven years without any clinical evidence to 
support the veteran's current claim, made in the context of a 
claim for VA benefits, of a continuity of skin symptoms since 
service.  

The Board finds that the contemporaneous records, which 
contain no indication of a skin condition for approximately 
11 years after service, are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence after service is clearly more probative 
than the remote assertions of the veteran.  To summarize, the 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the recent 
contention that the veteran experienced continuous skin 
symptomatology since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); see also Savage, supra.

Although the record shows that the in-service skin condition 
was not chronic in nature, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

The evidence of record which supports the veteran's claim of 
a causal relationship between his current skin condition and 
his service consists of his own opinion and the 1998 VA 
medical opinions set forth above.  With respect to the 
veteran's opinion regarding the diagnosis and etiology of his 
skin condition, the Board assigns it little probative weight 
as there is no indication of record to indicate that he has 
any specialized education, training, or experience on which 
to base his medical conclusions.  Cf. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Moreover, the Board notes 
that the veteran is an interested party in this matter, 
adding further doubt to the probative value of his opinion.  
See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding 
that credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).

In the 1998 VA medical opinions, a VA examiner opined that 
the veteran was experiencing the same type of skin eruption 
as he had in service.  However, these opinions were based on 
a history provided by the veteran, and were not based on a 
review of the medical evidence of record.  The weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise or an examination of limited 
scope.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In view of the foregoing, the Board finds 
that the 1998 VA medical opinions are entitled to little 
probative weight.

Other than the medical opinions discussed above, the record 
contains no competent and probative evidence showing that the 
veteran's has a current skin condition which is related to 
his military service, any incident therein, or any service-
connected disability.  Again, VA attempted to assist the 
veteran in obtaining such evidence, but he refused to avail 
himself of that assistance.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a skin condition is not 
warranted, since there is no evidence of a chronic skin 
condition in service, for many years thereafter, and no 
probative evidence of a relationship between any current skin 
condition and the veteran's period of service, any incident 
therein, or any service-connected disability.  Thus, the 
preponderance of the evidence of record is against the 
veteran's claim of service connection for a skin condition 
and the claim is denied.

In reaching this decision, the Board observes that in April 
2002 written argument, the veteran's attorney asserted that 
the Board should not have remanded the matter in October 
2000, as the record on appeal at that time contained an April 
1998 medical opinion to the effect that the veteran was 
experiencing the same type of skin eruption as he had in 
service.  As set forth above, the Board duly considered that 
medical opinion at the time of its October 2000 decision, and 
noted that such opinion had been rendered by the examiner 
without the benefit of a review of the medical evidence of 
record.  The Board cited Court opinions to the effect that 
when the medical evidence of record is insufficient, or, in 
the opinion of the Board, of doubtful weight or credibility, 
the Board is free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Id.  Again, then, as now, 
the record contained insufficient evidence on which to base 
an award of service connection for a skin condition.  


Optic atrophy of the left eye with vision loss and diplopia 

The veteran also seeks service connection for optic atrophy 
of the left eye with vision loss and diplopia, which he 
attributes to a left eye injury he sustained in service.  
After reviewing the record, however, the Board finds that the 
preponderance of the evidence is against the claim.  In sum, 
the probative and persuasive evidence does not support the 
veteran's claim of entitlement to service connection for left 
eye atrophy with visual loss and diplopia on either a direct 
or secondary basis.  

The Board acknowledges that service medical records document 
that the veteran fell in November 1967, striking his head in 
the area of the left orbital rim and sustaining a 3-
centimeter laceration of the left brow.  The reports also 
show that while hospitalized, a nondisplaced fracture of the 
medial portion of the floor of the left orbit was found upon 
surgical exploration.  The orbital fracture was repaired with 
the insertion of a thin Supramid sheet beneath the periosteum 
of the left orbital floor.  The postoperative course was 
unremarkable, but there was some residual diplopia in "up" 
gaze which cleared steadily and was improving at the time of 
discharge.  The hospitalization discharge diagnosis was 
fracture of the facial bones, "blowout", left orbit, 
secondary to the described trauma.  The veteran was 
discharged to duty.  Discharge examination in 1969, however, 
revealed normal findings on ophthalmology examination.  The 
service medical records do not show that the veteran's left 
orbital fracture resulted in atrophy and loss of vision.  
Further although diplopia was initially present in 1967, on 
discharge examination findings were normal.  

Post-service medical reports dated from 1972 to 1981 
essentially show normal findings associated with the left 
eye.  Although VA medical reports dated from 1982 to 1984 
indicate that the veteran's left eye blindness resulted from 
shrapnel injuries incurred during service, and a VA treatment 
report dated in December 1981 reports that he had left eye 
diplopia and a superolateral gazes secondary to the left 
blow-out fracture in 1967, the probative and persuasive 
evidence still does not support entitlement to service 
connection.  With regard to diplopia, the Board is not 
completely convinced that the veteran currently has diplopia.  
Except for the veteran's subjective complaints, recent 
objective findings do not record a diagnosis of diplopia.  
Additionally, in 1997, the veteran stated because of 
decreased vision of the left eye he no longer had diplopia.  
Nonetheless, even when assuming diplopia is present, the 
persuasive evidence remains against the claim.  The service 
medical records do not show that the veteran sustained any 
injuries or wounds resulting from shrapnel.  The Board finds 
the contemporaneous medical records far more persuasive that 
the assertions of the veteran.  Also, regarding the opinion 
rendered in 1981, the VA treatment report indicates that the 
examiner relied on the veteran's inaccurate historical 
account.  Because the report does not indicate that the 
examiner based his opinion on independent clinical data, the 
Board finds that the assertion is of little probative value 
and is insufficient to establish service connection.  See 
generally, LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  

Moreover, for the claimed diplopia and loss of vision, a July 
1983 VA consultation report reveals that a red glass test 
showed inconsistent reports of diplopia.  The examiner stated 
that no anatomic or physiologic cause could be found for the 
veteran's reported symptoms of monocular and binocular 
diplopia.  The veteran's responses to the test of binocular 
diplopia were inconsistent and could not be explained by any 
kind of injury.  The examiner added his reports of monocular 
diplopia could only be explained by a refractive problem and 
he saw no evidence for one.  Also, swelling and evidence for 
constriction of the visual field of the left eye were not 
present.  All of the veteran's symptoms were subjective 
without any evidence of anatomic or physiologic basis.  An 
August 1983 consultation report also showed essentially 
normal findings of the eye, although while hospitalized for 
alcohol dependence in 1984 strabismus of one eye was noted.

The Board is also cognizant of the September 1996 medical 
opinion in which the veteran's optometrist acknowledged that 
the veteran injured his left eye in 1967 and stated that he 
had irreversible damage of the left eye, most likely due to 
infection and optic nerve damage from the past accident.  
However, there is no indication that the examiner reviewed 
the veteran's claims folder when rendering that conclusion.  
Because the report does not indicate that the examiner based 
his opinion on independent clinical data and because no 
reference to optic atrophy, visual loss, and diplopia was 
specifically made, the Board finds that his assertion is of 
little probative value and is insufficient to establish 
service connection.  See generally, LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Also, as previously noted, in spite of the 
veteran's complaints, recent examinations do not show 
diplopia of the left eye.  Additionally, in June 1998, after 
reviewing the veteran's service medical records, a VA 
examiner commented that the [orbital] floor fragments from 
the in-service fracture were displaced downward with 
herniated contents into the left maxillary sinus and noted 
that the veteran's vision was essentially normal at 
separation from service.  The examiner opined that there were 
no disfiguring abnormalities related to the previous left 
orbital fracture.  In light of the foregoing VA medical 
opinion, the Board finds that the private examiner's opinion 
is of limited probative value with respect to this matter.  
See also Owens v. Brown, 7 Vet. App. 429 (1995) (opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion); Curry v. Brown, 7 Vet. App. 59 (1994); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (holding that a 
physician's letters were not material because although the 
physician had examined appellant on many occasions there was 
no indication that the physician formed his opinion on a 
basis separate from appellant's recitation of his medical and 
service background.)  

In conjunction with the aforementioned, although the 
veteran's medical records were not available in April 1998, a 
VA ophthalmologic examination report contains the veteran's 
account of decreased vision and notes that objectively visual 
acuity was only hand motion perception in the left.  Findings 
were otherwise normal.  The impression was history of left 
blowout fracture with historically associated decreased 
acuity, etiology uncertain.  The examiner stated that he was 
unable to determine the cause of the veteran's [loss of] 
visual acuity.  Also, on examination in May 1998, a 
neurologist reviewed the claims file and indicated that the 
exact time of the veteran's left visual loss could not be 
pinpointed, but his acuities were noted in January 1994 at 
20/70 or better.  The examiner did not attribute the 
veteran's visual loss to service.  Further, even though this 
examiner noted that any diplopia present would be related to 
the in-service incident, in 1997 the veteran stated that his 
vision of the left eye was so poor that he did not have 
double vision of that eye and clinical findings on 
examination in 1998 did not reveal diplopia of the left eye.  
Only diplopia of the nonservice-connected right eye was 
detected. 

Given the aforementioned discussion, the Board finds that the 
probative and persuasive evidence is against the veteran's 
claim of entitlement to service connection for left eye 
atrophy with visual loss and diplopia on a direct basis.  The 
evidence does not establish that the veteran's disability was 
incurred in service or related to any events of service or 
service-connected disability.  Instead it establishes that 
the veteran's atrophy and visual loss manifested many years 
post service and that in spite of the veteran's current 
complaints, objective findings do not show diplopia of the 
left eye.

The probative and persuasive evidence is also against the 
veteran's claim of entitlement to service connection for left 
eye atrophy with visual loss and diplopia on a secondary 
basis.  With respect to this matter, the Board acknowledges 
that on neurological examinations in May and November 1998, 
neurologists, after reviewing the claims file, recorded 
impressions included optic atrophy and left blindness 
"putatively" from infection/surgery, 1993, of the orbital 
region.  It is also acknowledged that in October 1993 the 
veteran was hospitalized for complaints of pain and swelling 
around the left orbit, and at that time, he was found to have 
decreased vision and diplopia of the left eye.  As a result 
of visual changes, a surgical exploration of the left orbital 
floor was accomplished.  The discharge diagnosis was 
periorbital cellulitis.  

However, the Board initially notes that service connection 
for periorbital cellulitis is not in effect.  It is noted 
neither the medical evidence nor the 1998 opinions establish 
that the veteran's 1993 hospitalization resulted from an 
infection caused by his service-connected left eye 
disability.  In fact, the October 1993 VA hospital summary 
report shows although the veteran furnished a history of a 
blow-out fracture in 1967, with placement of an orbital 
implant, he also stated that he had had multiple traumas to 
the eye since service.  Moreover, it was because of the 
veteran's change of vision not an infection that an 
exploration of the orbital floor was performed.  
Additionally, findings revealed no evidence of an infection, 
no abscess, pus, or purulence.  Cultures taken grew no 
organisms either.  

The examiner's comments rendered in May 1998 are also noted.  
At that time the examiner wrote that the exact time of the 
left visual loss could not be pinpointed, but the veteran's 
acuities were noted in January 1994 at 20/70 or better--
several months after the surgery, contradicting the veteran's 
history of visual failure right after the October 1993 
surgery.  The examiner added although it is logical to expect 
optic atrophy after orbital infection which the veteran had 
in 1993, he could not document this in the claims folder.  He 
added if indeed that is the case, the veteran's blindness 
would also be related to the 1967 injury.  Because the 
veteran's left eye atrophy with vision loss and claimed 
diplopia are not related to his service-connected disability, 
as the objective evidence fails to show that the service-
connected disability resulted in an infection prompting the 
October 1993 hospital admission, the Board finds that the 
probative and persuasive evidence is against the veteran's 
claim for service connection on a secondary basis. 

The evidence does not show that the veteran incurred left eye 
atrophy with visual loss and diplopia during service or that 
his current disability occurred as secondary to an orbital 
infection, resulting from the service connected fracture of 
the left orbit; thus, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
left eye atrophy with loss of vision and diplopia and is not 
in equipoise.  The appeal is denied.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310(a).

Bilateral hearing loss and tinnitus 

The veteran's claims entitlement to service connection for 
hearing loss and tinnitus.  He relates his current hearing 
loss and tinnitus to various in-service events, including 
ruptured eardrums, noise exposure, a 1967 blow to the left 
side of his head, and infections stemming from a "plate" of 
the left orbital area.  

After reviewing the evidence of record, however, the Board 
finds that the preponderance of the evidence is against the 
claims of service connection for bilateral hearing loss and 
tinnitus.  Although a diagnosis of otitis externa was made 
during service, the service medical records are silent for 
complaints or findings of hearing loss or tinnitus.  
Moreover, on separation examination in July 1969, examination 
of the veteran's ears was normal.  

Additionally, post-service medical reports extending from 
separation from service to 1995 show no adverse complaints or 
findings associated with hearing loss.  Although recent 
medical reports show that the veteran received treatment for 
hearing loss and tinnitus, except for the veteran's own 
historical accounts, not one of the reports relates his 
current disabilities to any events of service.  In fact, the 
Board observes that there is no medical evidence of record 
relating the veteran's bilateral hearing loss and tinnitus 
disabilities to his active service, any incident therein, or 
any service-connected disability.  

On the other hand, in April 1997, a medical examiner stated 
the cause of the veteran's hearing disabilities was not 
established, but he did not feel that it occurred from the 
injury that involved the left side of his face.  Moreover, in 
June 1998, even though diagnoses of bilateral moderate to 
severe sensorineural hearing loss and bilateral tinnitus were 
made, the examiner opined that the veteran's hearing loss was 
not related to any recurrent ear infection or any service-
related activities and exposures.  

Again, there is no competent evidence supporting the 
veteran's assertions to the effect that his current hearing 
loss and tinnitus are causally related to his active service, 
any incident therein, or any service-connected disability.  
While the Board has certainly considered the veteran's 
contentions, far more probative weight has been assigned to 
the medical evidence of record than the lay opinion of the 
veteran in medical matters.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, because the most probative and credible evidence of 
record establishes that the veteran's current bilateral 
hearing loss and tinnitus are unrelated to his active 
service, any incident therein, or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the claim and it must be denied.  

In reaching this decision, the Board has considered the 
arguments of the veteran's attorney, set forth in his April 
2002 brief.  Specifically, he argues that because the veteran 
reported that his hearing loss and tinnitus symptoms began in 
service, he should be afforded a VA medical examination to 
address the date of onset of his current hearing loss and the 
etiology of his claimed tinnitus.  

However, the service medical records show that at the time of 
his separation from service, the veteran's hearing was normal 
and there were no neurological abnormalities.  Again, the 
service medical records contain no notations of bilateral 
hearing loss or tinnitus.  Although the Board has considered 
the recent contentions of the veteran that he experienced 
symptoms of hearing loss and tinnitus in service, the Board 
finds that the contemporaneous medical records, completed by 
disinterested medical professionals, are far more probative 
than the lay assertions of the veteran, made in the context 
of a claim for VA benefits.  

Moreover, as the Board has previously found, the record 
contains sufficient medical evidence on which to decide this 
claim.  A remand to obtain a medical examination or opinion 
is simply not necessary.  Again, the record currently 
contains a credible, considered and probative VA medical 
opinion to the effect that the veteran's hearing loss and 
tinnitus are not service related.  There are no conflicting 
medical opinions of record.  

Pansinusitis with nasal polyps 

After reviewing and weighing the probative and persuasive 
evidence presented in this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for pansinusitis with 
nasal polyps.  Although the service medical records show that 
in November 1967 the veteran sustained a nondisplaced 
fracture of the medial portion of the floor of the left 
orbit, that it extended into a "blow-out" type of fracture 
in the of the nasal portion of the floor of the left orbit, 
and that the fracture was repaired with the insertion of a 
thin Supramid sheet beneath the periosteum of the left 
orbital floor, the reports show no adverse findings such as 
pansinusitis and nasal polyps.  Additionally, on discharge 
examination, clinical evaluation of the nose was normal.  
Thus, the service medical records do not show that the 
veteran's disability had its onset in service.

The post service medical evidence is likewise silent with 
regard to a sinus disorder until many years after service.  
The records show that the veteran's complaints initially 
surfaced in 1981.  At that time, the veteran reported having 
epistaxis quite often and said that he could not breathe 
through the left side of his nose.  He stated that he had had 
nasal fractures on four separate occasions.  A pertinent 
diagnosis was not made at that time.  

In October 1993 the veteran was admitted with a week's 
history of pain, swelling, and fever around his left orbit.  
He added he had had multiple traumas to the left eye and nose 
and noted the history of the blowout fracture and orbital 
implant of 1967.  While hospitalized a computerized 
tomography scan reportedly identified the orbital implant at 
the orbital floor and left maxillary and thymoid sinusitis 
was present.  Additionally, an October 1993 VA X-ray study of 
the sinuses indicated that there was complete opacification 
of the left maxillary sinus and an acute fracture with 
bleeding into the sinus could not be ruled out versus acute 
sinusitis.  

In November 1993 the veteran was admitted for substance abuse 
treatment and provided a history of "shrapnel to the eye 
bone."  The pertinent diagnosis was infection in the left 
orbit and maxillary sinusitis.  An April 1995 VA nursing 
admission assessment found that the veteran had recurrent 
infections of the left maxillary sinus purportedly related to 
the "fragment wound" residuals, and a July 1995 X-ray 
report reflects evidence of left maxillary and bilateral 
ethmoid sinus disease, as well as right maxillary sinus 
disease possibly being present.  

Although the veteran attributes his sinus disease with nasal 
polyps to service and his service-connected disability, the 
aforementioned reports, albeit documenting the veteran's 
assertions, do not establish that his sinus disorder with 
nasal polyps is related to service or to his service-
connected left eye disability.  The April 1995 nursing 
assessment merely assumes, based on the veteran's history, 
that his sinus disease is related to an in-service "fragment 
wound".  As previously discussed the service medical records 
are completely silent with respect to any fragment wounds.  
Thus the 1995 nursing assessment opinion, based on the 
veteran's inaccurate factual historical account, is of little 
or no probative value.  LeShore, supra.

The Board is also cognizant of the veteran's assertions 
presented in December 1996.  In the 1996 statement, the 
veteran alleged that in service he "started falling a lot" 
and referred to the left orbit fracture as an accident, about 
which he could not remember the surrounding facts.  He also 
stated that a surgeon told him he would have severe sinus 
problems because small bone fragments had gone into the sinus 
cavity.  The veteran's assertion, however, is insufficient to 
establish service connection.  The veteran's account of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute the type medical evidence 
required to establish his claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The Board further acknowledges on VA examination in July 1997 
the veteran reported that his problem dated back to 1968 or 
1969 and even though the examiner had no records to review 
regarding the in-service accident, he thought that the 
veteran may have occasional episodes of sinus infection and 
possibly some type of foreign body reaction around "whatever 
the implant is."  At that same time, the examiner 
acknowledged that he was unfamiliar with the circumstances 
surrounding the surgery and he had no record to review 
regarding the in-service incident.  Additionally, a September 
1997 VA consultation report contains notes that the veteran's 
sinus pathology was probably related to the previous 
"injury", apparently referring only to the in-service 
injury, and surgeries--noting a 1983 septo-rhinoplasty and 
the 1993 VA surgery.  Additionally, on VA neurological 
examinations in 1998, J.A.M., M.D., opined that the veteran's 
sinusitis/orbital infection was a consequence of the foreign 
material in the orbit and that they were recognized 
complications of the insertion of foreign material.  VA 
medical reports dated in September 1999 also document that 
the veteran reportedly had sinus problems secondary to his 
eye problems. 

In spite of the aforementioned evidence, the Board still 
finds that the probative and persuasive evidence is against 
the veteran's claim.  Because the opinions in July and 
September 1997 were rendered without review of the veteran's 
claims folder and are not definitive as to whether the 
veteran's sinus disease with nasal polyps are service-
related, the Board finds that they are of little or no 
probative value.  See Owens v. Brown, 7 Vet. App. 429; Curry 
v. Brown, 7 Vet. App. 59.  In July 1997 the VA examiner 
acknowledged that he was unfamiliar with the circumstances 
surrounding the veteran's surgery and the September 1997 
consultation report does not indicate that the veteran's 
records were reviewed.  Additionally, in 1997 the examiner 
merely noted that the veteran may have episodes of sinus 
infection and possibly some type of foreign body reaction 
around "whatever the implant is" and the VA consultation 
notes that the veteran's sinus pathology was probably related 
to the previous "injury".  As such, this evidence is not of 
sufficient persuasive value to warrant service connection.  

Additionally, although the statement of J.A.M., a 
neurologist, is of some probative and persuasive value, the 
Board finds that that the statement of R.L.S., M.D., in 
conjunction with the objective medical evidence, is of more 
probative and persuasive value.  Thus, the evidence 
preponderates against the claim.  On VA examination of the 
nose, sinus, larynx, and pharynx in June 1998 and after 
documenting the veteran's complaints and reviewing his 
service medical records, R.L.S. noted that the orbital floor 
fragments from the in-service fracture were displaced 
downward with herniated contents into the left maxillary 
sinus.  He then opined that the etiology of this veteran's 
sinus and nasal problems was not known.  But, they were not 
related to the orbital blowout fracture which the veteran 
sustained while in service, nor were they related to any 
documented circumstance or exposures during active duty.  
There were no disfiguring abnormalities related to the 
previous left orbital fracture.

After carefully reviewing and weighing the aforementioned 
medical conclusions, the Board finds that R.L.S.'s medical 
opinion is of more probative and persuasive than J.A.M.'s 
because with respect to the veteran's pansinusitis with nasal 
polyps disability an opinion of the ear, nose, and throat 
examiner is more persuasive and probative than an opinion 
from a neurologist.  Also, the objective evidence of record 
does not show that the veteran's implant device has been or 
currently is productive of infections.  By history and 
currently, findings in this regard are negative.  Based on 
the foregoing, the Board finds that the R.L.S's medical 
opinion is of more probative value than the opinion furnished 
by J.A.M.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when it gives an adequate 
statement of reasons and bases).  

In this case the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pansinusitis with nasal polyps and is 
not in equipoise.  The appeal is denied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310(a).

In reaching this decision, the Board has considered the 
arguments of the veteran's attorney to the effect that 
because VA did not obtain curriculum vitae from R.L.S. or 
J.A.M., "there is no basis to conclude that [R.L.S.] was any 
more (or less) qualified to address the question at hand than 
was [J.A.M.]."  The Board disagrees.  The evidence 
establishes, and the veteran does not dispute, that R.L.S. is 
an ear, nose and throat examiner and J.A.M. is a neurologist.  
As the Board has explained, given the nature of the veteran's 
claimed disability, an opinion from an ear, nose, and throat 
examiner is more persuasive and probative than an opinion 
from a neurologist.  Thus, the Board finds that obtaining 
curriculum vitae from either examiner would add to useful 
information to the veteran's claims.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Residuals of a traumatic nasal septal deviation

As a preliminary matter, the Board observes that there is no 
probative medical evidence showing that the veteran incurred 
a deviation of the nasal septum during service or relating 
his current disorder to any events of service or his service-
connected disability.  

The Board acknowledges that a current diagnosis of traumatic 
nasal septal deviation has been made and that service medical 
records show in November 1967 the veteran fell, striking his 
head in the area of the left orbital rim and sustaining a 3-
centimeter laceration of the left brow.  He also had blood 
discharge from the left nostril.  However, at that time, no 
evidence of nasal septum deviation was demonstrated.  Also, 
on separation from service examination in July 1969, 
pertinent findings were normal.  

The post service evidence indicates that the disability is 
more properly attributable to nonservice-related occurrences, 
and except for documenting the veteran's statements, do not 
reference service.  While hospitalized in August 1981, the 
veteran complained of recurrent epistaxis and said he could 
not breathe through the left side of his nose.  He also 
reported having had nasal fractures on three or four 
occasions and having a deviated septum.  At that time, 
objective evaluation revealed a minimal deformity over the 
bridge of the nose from previous nasal traumas.  The septum 
was deviated to the right.  While hospitalized in October 
1993 the veteran again stated that he had had multiple 
traumas to the nose, and a follow-up VA consultation report 
for that same month documents a history of a septo-
rhinoplasty seven years earlier and possibly a rebreak three 
years earlier.  A small left septal spur was noted.  VA 
hospitalization reports dated from August to September 1996 
note a history of multiple nasal fractures.  On VA 
examination in July 1997, the veteran reported that his 
problem dated back to 1968 or 1969 and objectively there was 
a marked deformity of the cartilaginous portion of his nose 
to the right.  The nasal septum deviated to the left.  The 
reports do not contain competent medical opinions attributing 
the veteran's disorders to service or any events of service.  
See LeShore, Grottveit, and Espiritu, all supra.

The Board has considered the issue raised by the veteran's 
attorney in the April 2002 brief regarding the August 1987 VA 
outpatient treatment record which "relate[s] the condition 
to the veteran's previous injury and surgeries."  However, 
such notations were made without benefit of review of the 
veteran's pertinent medical records and are, therefore, of 
limited probative value.  The Board assigns far more 
probative weight to the contemporaneously-completed service 
medical records, which are entirely negative for notations of 
a septal deviation.  

Moreover, on VA examination of the nose, sinus, larynx, and 
pharynx in June 1998, the examiner, after reviewing the 
veteran's service medical records, opined that the etiology 
of this veteran's nasal problems is not known.  However, they 
were not related to the orbital blowout fracture which the 
veteran sustained while in service, nor are they related to 
any documented circumstance or exposures during active duty. 

The Board assigns great probative weight to this medical 
opinion, noting that (unlike the notation in the August 1987 
treatment record) the examiner's opinion was based on a 
review of the veteran's medical records.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (opinions offered by VA examiners 
based on a review of all the evidence on file, that is a 
longitudinal review of the record, is considered to be an 
important factor in reaching an informed opinion); Curry v. 
Brown, 7 Vet. App. 59 (1994); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (holding that a physician's 
letters were not material because although the physician had 
examined appellant on many occasions there was no indication 
that the physician formed his opinion on a basis separate 
from appellant's recitation of his medical and service 
background.)  

Simply put, there is no competent and probative evidence of 
record showing that the veteran incurred a deviation of the 
nasal septum during service or relating his current 
disability to service, any events of service, or any service-
connected disability.  While the Board has certainly 
considered the veteran's contentions, far more probative 
weight has been assigned to the contemporaneous medical 
records and the considered medical opinions of record than 
the lay opinion of the veteran in medical matters.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, because the most probative and credible evidence of 
record establishes that the veteran did not sustain a 
traumatic nasal septal deviation in service, nor does he have 
any current nasal disorder which is related to his active 
service, any incident therein, or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the claim and it must be denied.  

Damage to the fifth and seventh cranial nerves

The veteran asserts that he has neurological damage of his 
fifth and seventh cranial nerves which is related to his 
active service.  

Again, the Board acknowledges that service medical records 
document that the veteran fell in November 1967, striking his 
head in the area of the left orbital rim and sustaining a 3-
centimeter laceration of the left brow.  He was thereafter 
hospitalized and underwent repair of a left orbital fracture.  
The postoperative course was unremarkable and no notations of 
damage to the cranial nerves was noted.  The veteran was 
discharged to duty.  At his military discharge examination in 
1969, neurological evaluation was normal.  

In pertinent part, the post-service medical evidence dated 
from 1981 to the 1990s shows that the veteran complained of, 
inter alia, neurological damage.  In June 1997, the veteran 
underwent VA medical examination to determine the etiology of 
his complaints of left facial paresis.  The examiner recorded 
an impression of left facial numbness and weakness due to 
paresis of the left fifth and seventh nerves.  The examiner 
noted this phenomenon reportedly began after reconstructive 
surgery of the left orbit "in 1968" and found the 
conditions were post traumatic in origin.  He also stated it 
was likely to be from the surgery of the left orbit and 
maxillary sinus.  

In a September 1996 letter, a private optometrist indicated 
that the veteran had reported a history of an orbital blow 
out fracture to the left eye with numerous subsequent 
infections.  The optometrist indicated that the veteran 
currently had irreversible damage to his left eye, most 
likely due to infection and optic nerve damage from his past 
accident.  

Because the September 1996 and June 1997 medical opinions 
reflected that they were based on a history provided by the 
veteran, as opposed to independent clinical data, and in view 
of the fact that the record contained no other probative 
evidence regarding the etiology of the veteran's left fifth 
and seventh cranial nerve damage, the Board remanded the 
matter in October 2000 to obtain a considered medical 
opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (holding that a 
physician's letters were not material because although the 
physician had examined appellant on many occasions there was 
no indication that the physician formed his opinion on a 
basis separate from appellant's recitation of his medical and 
service background).  As set forth above, however, the 
veteran, without good cause, failed to report for the 
examination and the Board must base its determination on the 
evidence which is currently of record.  See 38 C.F.R. § 3.655 
(2001).

Unfortunately, because of the veteran's failure to cooperate 
with VA's efforts to obtain a necessary medical opinion, the 
record contains insufficient evidence on which to base an 
award of service connection for damage to the fifth and 
seventh cranial nerves.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In this case, as set forth above, the service medical records 
are entirely devoid of any indication of damage to the fifth 
and seventh cranial nerves.  Moreover, other than the 
September 1996 and June 1997 medical opinions discussed 
above, the record contains absolutely no competent and 
probative evidence to support the veteran's claim of a causal 
relationship between current damage to the fifth and seventh 
cranial nerves and his military service, any incident 
therein, or any service-connected disability.  

In that regard, the Board has considered the veteran's 
opinion regarding the etiology of the damage to his fifth and 
seventh cranial nerves, but assigns it little probative 
weight as there is no indication of record to indicate that 
he has any specialized education, training, or experience on 
which to base his medical conclusions.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Other than the medical opinions discussed above, which are of 
little probative value, the record contains no competent and 
probative evidence showing that the damage to the fifth and 
seventh cranial nerves is a condition which is related to his 
military service, any incident therein, or any service-
connected disability.  Again, VA attempted to assist the 
veteran in obtaining such evidence, but he refused to avail 
himself of that assistance.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for damage to the fifth and seventh 
cranial nerves is not warranted, since there is no evidence 
of such condition in service, for many years thereafter, and 
no probative evidence of a relationship between any current 
neurological damage and the veteran's period of service, any 
incident therein, or any service-connected disability.  Thus, 
the preponderance of the evidence of record is against the 
veteran's claim of service connection for damage to the fifth 
and seventh cranial nerves.  

Seizure disorder 

The veteran also asserts that he has a seizure disorder which 
is related to the 1967 in-service incident.  In that regard, 
the veteran's service medical records substantiate his 
assertions of incurring a left eye injury in 1967.  However, 
clinical records at that time revealed normal neurological 
findings.  

The post-service medical evidence dated from 1973 to 1983 
documents a history of alcoholism, mild non-psychotic acute 
brain syndrome, and blackouts.  In November 1996, a 
questionable history of alcohol-related seizures versus a 
seizure disorder was noted.  

In a December 1996 statement, the veteran alleged that in 
service he "started falling a lot."  He referred to the 
left orbit fracture as an accident, about which he could not 
remember the surrounding facts.  He added he did not know if 
the "seizure disorder" had caused the accident or whether 
the accident started the "seizures."

A January 1997 VA treatment record shows that the veteran 
reported that in about 1967 he had had his first seizure--
described as falling down and convulsing.  He reported having 
"grand mal" seizures about four to five times per year, and 
nocturnal seizures in which he would bite his cheek, about 
twice per month.  It was noted that the veteran took 
Dilantin(r) and had a positive family history for a seizure 
disorder.  The diagnosis was primary epilepsy.  VA hospital 
reports dated from June to July 1997 also record a diagnosis 
of a seizure disorder, and on VA examination in July 1997, 
the examiner diagnosed epilepsy, which was most likely 
traumatic in origin.  The examiner stated the veteran "may 
have" narcolepsy "and/or" sleep apnea syndrome.  A 
September 1997 VA psychiatrist's note indicates that veteran 
had a head injury but did have a seizure disorder as a result 
of that injury.  

On neurological examination in 1998, the examiner also 
indicated that the veteran had a poorly controlled seizure 
disorder from the 1967 injury.  The examiner opined that it 
did appear that the seizure disorder, though aggravated by 
alcoholism, was a consequence of the 1967 head injury.  He 
added many of the veteran's "seizures" were indeed "rum 
fits."  Thereafter, June 1999 VA clinical records show that 
an examiner questioned whether the veteran's seizures were 
real.  

In light of the conflicting nature of the medical evidence of 
record, in October 2000, the Board remanded the matter for 
additional development of the evidence, to include obtaining 
a medical opinion as to whether the veteran currently had a 
seizure disorder, and if so, whether it is at least as likely 
as not related to service or any events of service.  As set 
forth above, however, the veteran, without good cause, failed 
to report for the examination and the Board must base its 
determination on the evidence which is currently of record.  
See 38 C.F.R. § 3.655 (2001).

After reviewing the record, the Board concludes that in light 
of the veteran's failure to cooperate with VA's efforts to 
obtain a necessary medical opinion, the record contains 
insufficient evidence on which to base an award of service 
connection for a seizure disorder.  

As noted, a veteran seeking disability benefits must 
establish the existence of a current disability and a 
connection between the veteran's service and the disability.  
Boyer, 210 F.3d at 1353.  In this case, the record contains 
conflicting evidence as to (1) whether the veteran, indeed, 
has a current seizure disorder; and (2) whether any such 
seizure disorder is casually related to his military service, 
any incident therein, or any service-connected disability.  
The Board has carefully reviewed the medical evidence of 
record, including the May 1998 VA medical opinion to the 
effect that the veteran has a seizure disorder as a result of 
the in-service 1967 incident.  However, the Board finds such 
opinion, like the other medical evidence of record addressing 
this issue, is entitled to little probative value.  These 
opinions do not appear to be based on a review of the medical 
evidence of record.  Rather, they appear to be based on the 
veteran's reports of his own medical history.  

With respect to the veteran's opinion regarding the diagnosis 
and etiology of his claimed seizure condition, the Board 
assigns it little probative weight as there is no indication 
of record to indicate that he has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Moreover, the Board notes that the veteran 
is an interested party in this matter, adding further doubt 
to the probative value of his opinion.  See Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995) (holding that credibility can 
be impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).

Other than the medical opinions discussed above, the record 
contains no unequivocal, competent and probative evidence 
showing that the veteran's has a current seizure disorder 
which is related to his military service, any incident 
therein, or any service-connected disability.  Again, VA 
attempted to assist the veteran in obtaining such evidence, 
but he refused to avail himself of that assistance.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a seizure disorder is not 
warranted as the preponderance of the evidence of record is 
against the veteran's claim.

In reaching this decision, the Board observes that in April 
2002 written argument, the veteran's attorney asserted that 
the Board should not have remanded the matter in October 
2000, as the record on appeal at that time contained a May 
1998 medical opinion to the effect that the veteran's seizure 
disorder was a consequence of his in-service "head injury."  
As set forth above, the Board duly considered that medical 
opinion at the time of its October 2000 decision, and noted 
that such opinion had been rendered by the examiner without 
the benefit of a review of the medical evidence of record.  
The Board cited Court opinions to the effect that when the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Id.  Again, then, as now, the record 
contained insufficient evidence on which to base an award of 
service connection for a seizure disorder.  

Headaches 

The veteran also claims entitlement to service connection for 
headaches.  The service medical records show no complaints of 
or findings associated with headaches.  Neurological findings 
at that time were normal.  Although the post-service medical 
reports dated from 1983 to 1999 note complaints of and 
treatment for headaches, except for the veteran's own 
accounts, they do not attribute his headaches to service or 
any service-connected disability.  

Although the evidence indicates that the veteran receives 
treatment for headaches and attributes those symptoms to his 
in-service head injury, the record is devoid of any competent 
medical evidence relating his headaches to service, any event 
of service, or any service-connected disability.  As set 
forth above, the veteran's own opinion regarding the etiology 
of his claimed headaches is of little probative value.  
Espiritu, 2 Vet. App. at 494-95.

Because the service medical records are negative for 
complaints or findings of headaches and show that the 
veteran's neurological condition was normal, and without 
competent medical evidence demonstrating that the veteran's 
current headaches are related to service, any incident 
therein, or any service-connected disability, the Board must 
find that a preponderance of the evidence is against the 
claim for service connection for headaches.

In reaching this decision, the Board has considered the 
request of the veteran's attorney that "a medical opinion be 
obtained regarding the relationship between [the veteran's] 
headaches and service.  38 U.S.C.A. § 5103A(d)."  See April 
2002 Brief in Support of Appellant's Claims.

The Board acknowledges that the duty to assist under the VCAA 
includes providing a medical examination or obtaining a 
medical opinion when such is "necessary" to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 66 Fed. Reg. 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
requirements set forth in paragraph (C) could be satisfied by 
competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.

In this case, the Board finds that obtaining a VA medical 
opinion is not necessary.  Again, the veteran's service 
medical records are entirely devoid of any complaint or 
finding of an in-service headache.  Likewise, neurological 
examination was normal.  While the veteran has been treated 
for post-service headaches, the record contains no objective 
indication of a possible association between the veteran's 
current headaches and his active military service, any 
incident therein, or any service-connected disability.  Thus, 
the Board finds that a remand to obtain a medical opinion is 
not necessary to make a decision on the veteran's claim.  See 
Comments preceding Duty to Assist Regulations, 66 Fed. Reg. 
45,626 (2001) (providing that the record need not 
definitively establish a nexus between the claimed disability 
and service; rather, the mere indication of such a possible 
association based on all the information and evidence of 
record would dictate the necessity of a VA medical 
examination or opinion to clarify this evidentiary point).

In any event, as set forth above, the veteran has previously 
indicated that he is unwilling to report for further medical 
examination.  Thus, the Board finds that there is no 
reasonable possibility that scheduling the veteran for 
further examination to obtain an opinion regarding the 
etiology of his claimed headaches would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a).

Chronic prostatitis; prostate and urinary infections; urinary 
tract blockage non-specific urethritis; epididymal cyst of 
the right testis; and venereal disease 

The veteran also attributes his current genitourinary 
problems to service.  At his hearing in May 1999, he stated 
that his urinary tract infections would cause prostatitis, 
and that he currently experienced "burning" on urination 
and a "white milky discharge."  He claimed that his 
symptoms had continued since service.  

The veteran's service medical records show that in May 1967, 
he complained of burning on urination and of having urethral 
discharge.  At that time, he indicated that his last sexual 
contact had been 14 days previously and after laboratory 
testing, he was diagnosed with nonspecific urethritis.  
Urinalysis testing was negative or nonreactive.  Later in 
1967, continued complaints of burning upon urination were 
recorded.  The impressions were prostatitis, cystitis, and 
urethritis secondary to gonococci (gonorrhea).  Complaints of 
frequent urination were also recorded in April 1969.  
However, clinical evaluation on discharge examination in July 
1969 was negative. 

The post-service medical evidence is silent with respect to 
any pertinent complaints or findings until the 1980's.  While 
hospitalized in August 1981, urinalysis was normal.  While 
hospitalized in 1985, physical evaluation revealed chronic 
gonococcal urethritis without other physical symptoms and a 
history of prostatitis.  

On VA examination in June 1987, findings were normal, as no 
abnormalities of the genitourinary systems and prostate were 
detected.  No venereal disease or discharge was present 
either. 

The evidence thereafter shows while hospitalized in February 
1990, the veteran noted burning from prostatitis, that he had 
gonorrhea twice in the past, and that he had had a bifurcated 
urinary stream since being kicked in the genital area in an 
altercation.  In April 1995, recurrent prostatitis was noted.  
A September 1997 VA urology consultation report indicates 
that the veteran presented with complaints of chronic 
prostatitis and a testicular mass.  An epididymal cyst and 
prostatitis were noted.  A November 1998 VA clinical record, 
however, shows that upon urology evaluation the veteran had 
no acute urinary symptoms, although he reported epididymal 
discomfort and a cyst on the epididymis.  Prostatitis and a 
questionable stricture were reported. 

Also of record are several internet medical articles to 
include articles titled "Epididymitis," "Hypothesis on the 
Mode of Transmission in Chronic Prostatitis and Other Genito-
urinary Tract Infection," and "Urinary Tract Infection in 
Men."  The articles provide general information about the 
causes, symptoms, treatment, diagnosis, and prevention of the 
aforementioned diseases.  

After reviewing the pertinent facts in this case, the Board 
finds that the preponderance of the evidence is against the 
claims of service connection for chronic prostatitis; 
prostate and urinary infections; urinary tract blockage non-
specific urethritis; epididymal cyst of the right testis; and 
venereal disease.

Initially, the Board notes that although the record shows 
that the veteran experienced some genitourinary symptoms in 
service, at the time of his separation from service, his 
genitourinary system was normal.  Likewise, the post-service 
medical evidence is negative for complaints or findings of 
any genitourinary symptoms or disorder for approximately 
fifteen years after the veteran's separation from service.  

Based on the evidence set forth above, it cannot be concluded 
that the veteran's in-service genitourinary symptoms were 
chronic in nature.  As the Court has held, while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.  The 
record in this case discloses a span of approximately fifteen 
years without any clinical evidence to support the veteran's 
current claim, made in the context of a claim for VA 
benefits, of a continuity of genitourinary symptoms since 
service.  

The Board finds that the contemporaneous records, which 
contain no indication of a genitourinary disorder for 
approximately 15 years after service, are entitled to far 
more probative weight than the recollections of the veteran 
of events which occurred decades previously.  The negative 
clinical and documentary evidence after service is clearly 
more probative than the remote assertions of the veteran.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous 
genitourinary symptoms since service is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, supra.

Although the record shows that the in-service genitourinary 
condition was not chronic in nature, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

The evidence of record which supports the veteran's claim of 
a causal relationship between his current genitourinary 
condition and his service consists of his own opinion.  
However, the Board assigns it little probative weight as 
there is no indication of record to indicate that he has any 
specialized education, training, or experience on which to 
base his medical conclusions.  Espiritu, 2 Vet. App. at 494-
95.  Likewise, the Board assigns little probative value to 
the generic medical articles submitted by the veteran.  These 
articles provide generic information, which is of little 
relevance to the veteran's claim.  Cf. Sacks v. West, 11 Vet. 
App. 314 (1998).  

Other than the evidence discussed above, the record contains 
no competent and probative evidence which shows any 
indication or raises any question that the veteran's has a 
current genitourinary condition which is related to his 
military service, any incident therein, or any service-
connected disability.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for chronic prostatitis; prostate and 
urinary infections; urinary tract blockage non-specific 
urethritis; epididymal cyst of the right testis; and venereal 
disease is not warranted, since there is no evidence of a 
chronic genitourinary condition in service, for many years 
thereafter, and no indication of a relationship between any 
genitourinary condition and the veteran's period of service, 
any incident therein, or any service-connected disability.  
Thus, the preponderance of the evidence of record is against 
the veteran's claims.

In reaching this decision, the Board has considered the 
request of the veteran's attorney that "a medical opinion be 
obtained regarding the relationship between [the veteran's] 
genito-urinary disabilities and service.  38 U.S.C.A. 
§ 5103A(d)."  See April 2002 Brief in Sup-port of 
Appellant's Claims.    

However, the Board finds that obtaining a VA medical opinion 
is not necessary with respect to these claims.  Again, the 
veteran's service medical records are entirely devoid of any 
complaint or finding of a chronic genitourinary condition.  
While the veteran was treated many years after service for 
genitourinary complaints, the record contains no objective 
indication of a possible association between the veteran's 
current genitourinary conditions and his active military 
service, any incident therein, or any service-connected 
disability.  Thus, the Board finds that a remand to obtain a 
medical opinion is not necessary to make a decision on the 
veteran's claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
see also Comments preceding Duty to Assist Regulations, 66 
Fed. Reg. 45,626 (2001) (providing that the record need not 
definitively establish a nexus between the claimed disability 
and service; rather, the mere indication of such a possible 
association based on all the information and evidence of 
record would dictate the necessity of a VA medical 
examination or opinion to clarify this evidentiary point).

In any event, as set forth above, the veteran has previously 
indicated that he is unwilling to report for further medical 
examination.  Thus, the Board finds that there is no 
reasonable possibility that scheduling the veteran for 
further examination to obtain an opinion regarding the 
etiology of his claimed genitourinary conditions would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a).

Compensation under 38 U.S.C.A. § 1151 for scarring, vision 
loss, and damage to the fifth and seventh cranial nerves  

The veteran seeks entitlement to compensation for 
disabilities alleged to have occurred as the result of 
treatment received while hospitalized at a VA facility in 
October 1993.  

Pertinent law provides where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, training or 
having submitted to an examination, and such injury or 
aggravation results in additional disability, compensation 
shall be awarded in the same manner as if such additional 
disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  This provision does not authorize the 
award of service connection for resulting disabilities, but 
does authorize payment of compensation "as if" such 
disabilities were service connected.

This provision was subsequently amended; however, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204 § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996) (found at 38 U.S.C. § 1151 
note) (subsection (c) nullifying October 1, 1996, effective 
date set forth in subsection (b)(1)); see also 38 U.S.C. § 
1151 (Supp. III 1997); Gardner v. Derwinski, 1 Vet. App. 584 
(1991); Jimison v. West, 13 Vet. App. 75, 77 (1999); Jones 
(James) v. West, 12 Vet. App. 460, 463 (1999) (discussing 
amendments to section 1151 and that amendments to 38 U.S.C.A. 
§ 1151 which were promulgated in 1996 were expressly made 
applicable by Congress only to claims filed on or after 
October 1, 1997).  Hence, the earlier version of section 1151 
quoted above is applicable to the instant case and will be 
the only version referred to by the Board in this opinion.  
Jones (James), supra.

VA regulations conforming to the Gardner decision provide in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

The additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment, and not 
be merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3). 

In this case, the probative and persuasive evidence shows 
that the veteran did not incur any injuries or aggravation of 
any injuries as the result of hospitalization, medical or 
surgical treatment, received in October 1993.  Rather, the 
medical evidence dated from 1981 to the 1990s shows that the 
veteran complained of diplopia, swelling, loss of vision and 
neurological damage prior to October 1993.  Additionally, the 
veteran's October 1993 discharge summary report fails to show 
that he incurred any additional injuries or aggravation of 
any injuries as a result of the exploratory surgery 
performed.  On the contrary, the report shows the veteran was 
admitted with pain and swelling of the left orbit and 
postoperatively, his cellulitis and diplopia had improved 
although he continued to have diplopia.  Additionally on 
follow-up examination in November 1993, findings were 
negative except for mild edema.  VA hospital reports dated in 
1996 also show normal findings of the eyes and cranial nerve.  

In September 1996, the veteran's optometrist opined that the 
veteran had irreversible damage to the left eye, most likely 
due to infection and optic nerve damage from past accident.  
Additionally, a VA examiner in July 1997 indicated that the 
veteran had left facial numbness and weakness, due to paresis 
of the left fifth and seventh nerves.  He also stated that 
the symptoms were post-traumatic in origin and attributed 
those symptoms to the veteran's in-service surgery.  The 
reports do not reference VA surgical treatment received in 
1993.

The Board acknowledges in August 1997 a diagnosis of poor 
vision of the left eye essentially due to the fracture and 
the exploratory surgery was made.  However, it also points 
out that at that time, the examiner also noted that he could 
not corroborate objectively on examination the veteran's 
profound vision loss of the left eye.  Thus, the examiner's 
opinion is of little probative and persuasive value.  
Moreover, in May 1998, the VA examiner, after reviewing the 
claims folder, found that the exact time of the veteran's 
left visual loss could not be pinpointed, but his acuities 
were noted in January 1994 at 20/70 or better-several months 
after the surgery, contradicting his history of visual 
failure right after the October 1993 surgery.  The impression 
was optic atrophy left blindness "putatively" from 
infection/surgery, 1993, of the orbital region.  The examiner 
also stated although it was logical to expect optic atrophy 
after orbital infection which he suffered in 1993, he could 
not document that information in the claims folder.  The 
examiner added if indeed that were the case the blindness 
would be related to the infection from the prosthesis 
inserted in 1967.  As previously discussed, however, the 
October 1993 discharge summary reports does not show evidence 
of an infection due to the veteran's inserted prosthesis and 
that report as well as the objective evidence of record does 
not establish the presence of any injuries or aggravation of 
any injuries to include swelling, atrophy, loss of vision, 
and nerve damage, as a result of VA any treatment received in 
1993.  Consequently, the evidence preponderates against the 
veteran's claim.

Additionally, the veteran as a lay person is not competent to 
assert that he incurred additional injuries as a result of VA 
surgical treatment.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[although] the appellant is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).

Given the foregoing medical opinion which substantiates that 
the veteran's visual acuity did not decrease as a result of 
VA treatment received in October 1993, as well as the 
objective evidence of record demonstrating that the veteran's 
claimed additional scarring, loss of vision and damage of the 
fifth and seventh cranial nerves did not occur as a result of 
surgery received in October 1993, the Board finds that the 
probative and persuasive evidence is against the claim and is 
not in equipoise.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. 
§§ 3.385(b), (c).

Increased Evaluation

The veteran asserts that a compensable rating for his 
service-connected residuals of fracture of the left orbit 
disability is warranted.  Throughout this appeal the veteran 
has claimed loss of vision (blindness) and diplopia as a 
result of his service-connected disability.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a Schedule of Ratings 
(Rating Schedule) which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.3 (2001).

The Ratings Schedule does not provide a listing for rating 
the veteran's residuals of a fracture of the left orbit.  For 
all unlisted disorders, the first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, or the body involved; the last 2 digits will 
be "99" for all unlisted disorders.  38 C.F.R. § 4.27 
(2001).  Additionally, rating by analogy is both possible and 
appropriate under 38 C.F.R. § 4.20 (2001).  In light of the 
veteran's complaints presented on appeal, the Board finds 
that rating the veteran's disability by analogy under the 
below discussed codes is both possible and appropriate.

The Rating Schedule provides that loss of use or blindness of 
one eye, having only light perception, will be held to exist 
when there is inability to recognize test letters at 1 foot 
(.30m.) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91m.), lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  38 C.F.R. § 4.79 
(2001).  Recent examination shows that the veteran had 
perception of hand motion of the left.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2001).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2001).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2001).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2001).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  See 38 C.F.R. § 4.78 (2001).

The veteran's disability is currently rated as noncompensably 
disabling.  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (2001).

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally.  Notes to 
Diagnostic Code 6080 indicate that the concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note 2 (2001).  It is further 
indicated that alternative ratings are to be employed when 
there is a ratable defect of visual acuity or a different 
impairment of the visual field in the other eye.  Id.

Under Diagnostic Code 6090 for diplopia (double vision), 
ratings are based on the degree of diplopia and the 
equivalent visual acuity.  The ratings are applicable to only 
one eye.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2 
(2001).  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
Id.  When diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes, 
the ratings for diplopia will be applied to the poorer eye 
while the better eye is rated according to the best corrected 
visual acuity or visual field.  Id.

Central diplopia at 20 degrees is rated equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090(a).  
Diplopia ranging from 21 to 30 degrees (1) down is rated 
equivalent to 20/200 visual acuity; (2) lateral is rated 
equivalent to 20/200; and (3) up is rated equivalent to 
20/70.  38 C.F.R. § 4.84a, Diagnostic Code 6090(b)(1)-(3).  
Diplopia ranging from 31 to 40 degrees (1) down is rated 
equivalent to 15/200 visual acuity; (2) lateral is rated 
equivalent to 20/70 visual acuity; and (3) up is rated 
equivalent to 20/40 visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090(c) (1)-(3).  

For this claim, the Board acknowledges the veteran's 
subjective complaints.  But the objective evidence fails to 
show that a compensable evaluation for residuals of a 
fracture of the left orbit disability is warranted.  At the 
outset, it is noted that service connection for atrophy of 
the left orbit with loss of vision and diplopia is not in 
effect.  (See Service Connection decisions above.)  The 
veteran's diplopia and loss of vision pathology are not 
attributable to his service-connected fracture of the left 
orbit disability.  Additionally, despite the veteran's 
subjective complaints, on recent examination no evidence of 
diplopia on the left was noted.  Only diplopia of the 
nonservice-connected right eye was found.  Regarding his loss 
of vision, even though ophthalmology and neurology findings 
recorded in 1998 show that the veteran had perception of only 
hand motion on the left, the preponderance of the evidence 
shows that his loss of vision is not related to his service-
connected disability.  Although an ophthalmologist recorded a 
history of left blow out fracture with historically 
associated decreased acuity, at that same time he also noted 
that the etiology uncertain and he was unable to determine 
the cause of the veteran's visual acuity.  Additionally, 
after reviewing the claims folder, the neurologist stated 
that the exact time of the veteran's left visual loss could 
not be pinpointed and made no reference to the veteran's 
service-connected disability.  

In this case the objective evidence differentiates between 
the symptomatology attributable to the veteran's nonservice-
connected disability and that attributable to his service-
connected disability, and is not in equipoise.  Compare with 
Mittleider v. West, 11 Vet. App. 181 (1998).  Because the 
objective evidence does not establish that the veteran's 
complaints of loss of vision and diplopia are attributable to 
his service-connected fracture of the left orbit disability, 
there is no degree of diplopia, impairment of field vision, 
or significantly decreased visual acuity present to allow 
entitlement to a compensable rating.  The evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.31, Part 4, Diagnostic Codes 6078-6079, 6080, 6090.

The veteran's testimony presented in May 1999, i.e., that his 
in-service left eye orbit injury was productive of skull bone 
loss, is also acknowledged.  However, there is no competent 
evidence of record to substantiate the veteran's assertions.  
Repeated medical examination has failed no show any 
indication that the veteran incurred any loss of inner or 
outer tables of the skull bone, and the veteran, as a 
layperson, is not competent to render such medical opinion 
and etiologically relate his symptoms to that claimed injury.  
Thus, entitlement to a compensable evaluation in this regard 
is not warranted.  Grottveit and Espiritu, both supra; see 
also 38 C.F.R. § Part 4, Diagnostic Code 5296 (2001) (rating 
loss of part of the skull, both inner and outer tables, with 
area smaller than the size of a 25-cent piece or 0.716 square 
inches (4.619 square centimeters) as 10 percent disabling). 

The Board has also considered rating the veteran's disability 
under the provisions of Diagnostic Code 6009, pertaining to 
unhealed injuries of the eye.  Under those criteria, an 
unhealed injury of the eye in chronic form is evaluated from 
10 percent to 100 percent on the basis of impairment of 
visual acuity or visual field loss, pain, rest requirements, 
or episodic incapacity.  A minimum 10 percent rating is 
assigned during active pathology.  

In this case, however, the Board finds that a compensable 
rating is not warranted under these provisions, as the 
medical evidence contains no indication that the veteran 
currently has any active pathology as a result of his in-
service fracture of the left orbit.  Again, his subjective 
complaints have been attributed to nonservice-connected 
causes and, as such, may not be considered in evaluating the 
service-connected disability.  38 C.F.R. § 4.14 (2001).  
Under such circumstances, a compensable rating under this 
code is not in order.

Finally, the Board does not find that consideration of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) is warranted.  The provisions of 38 C.F.R. 
§ 3.321(b)(1) apply when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity 
from a particular disability.  Here, the veteran has not 
submitted evidence that his service-connected disability 
affects employability in ways not contemplated by the Rating 
Schedule, nor has he submitted evidence showing that his 
vision disability impairs earning capacity by requiring 
frequent hospitalizations or marked interference with 
employment.  Accordingly, the application of the regular 
schedular standards are not rendered impractical.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for alcoholism and a 
psychiatric disorder are reopened.

Entitlement to service connection for a skin rash is denied.  

Entitlement to service connection for optic atrophy of the 
left eye with vision loss and diplopia is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for pansinusitis with nasal 
polyps is denied.

Entitlement to service connection for residuals of a 
traumatic nasal septal deviation is denied.

Entitlement to service connection for damage to the fifth and 
seventh cranial nerves is denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for chronic prostatitis, 
prostate and urinary infections, urinary tract blockage and 
non-specific urethritis is denied.

Entitlement to service connection for an epididymal cyst of 
the right testis is denied.

Entitlement to service connection for venereal disease is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for scarring, vision loss, and damage to 
the fifth and seventh cranial nerves is denied.  

Entitlement to a compensable evaluation for residuals of a 
fracture of the left orbit is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

